Case: 17-12126        Date Filed: 08/24/2018       Page: 1 of 2


                                                                        [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             _________________________

                                     No. 17-12126
                              _________________________

                          D.C. Docket No. 1:15-cv-03112-TWT

RICHARD HOUSTON,

                                                                   Plaintiff-Appellant,
                                             versus

CITY OF ATLANTA,
                                                                   Defendant-Appellee,

SGT. MICHELLE MCKENZIE,
in Her Individual Capacity,

                                                       Defendant.
                             __________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           __________________________

                                      (August 24, 2018)

Before TJOFLAT and JORDAN, Circuit Judges, and HUCK,∗ District Judge.

PER CURIAM :

       ∗
          Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
               Case: 17-12126     Date Filed: 08/24/2018    Page: 2 of 2


      The issues before us in this employment discrimination case are whether the

District Court erred (1) in dismissing for failure to state a claim for relief Richard

Houston’s negligent supervision and retention claim against the City of Atlanta and

his intentional infliction of emotional distress against Sgt. McKenzie, and (2) in

granting summary judgment on his claim that the City retaliated against him for

engaging in activity protected by the opposition clause of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. (sec sign) 2000e-(3)(a). After considering the

parties’ briefs and having the benefit of oral argument, we find no error in the

District Court’s rulings.


      AFFIRMED.




                                           2